Citation Nr: 1008440	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  07-31 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
intervertebral disc syndrome.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1970 to August 
1975, followed by service in the Air Force Reserve until 
November 2003.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a August 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for 
intervertebral disc syndrome is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant when further action is required.


FINDINGS OF FACT

1.  An unappealed rating decision dated sometime prior to May 
1998 denied service connection for intervertebral disc 
syndrome.

2.  The evidence associated with the claims file subsequent 
to the last final rating decision was not previously 
submitted for consideration, relates to an unestablished fact 
necessary to establish the claim, and raises a reasonable 
possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement 
to service connection for intervertebral disc syndrome has 
been received, and the Veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156(a) (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2009).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

In April 2006, VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran as to why his claim 
was previously denied, that new and material evidence was 
required to reopen the claim, and described the type of 
evidence that would be considered new and material.  The 
letter further informed the Veteran that VA would assist him 
in obtaining evidence necessary to support his claim, such as 
medical records, employment records, or records from other 
Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  In addition, the letter described how 
VA calculates disability ratings and effective dates.  

The Board finds that the contents of the April 2006 letter 
satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) regarding VA's duty to notify and assist, 
including the requirements set forth by the Court in Dingess 
and Kent, supra.  In addition, the August 2006 rating 
decision and September 2007 SOC explained the basis for the 
RO's action, and the SOC provided him with an additional 60-
day period to submit more evidence. 

Thus, it appears that all obtainable evidence identified by 
the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

With regard to VA's duty to assist, VA obtained the Veteran's 
Reserve medical records and private treatment records.  
Although the RO made attempts to locate the his service 
treatment records (STRs), they could not be located, and the 
RO made a Formal Finding of Unavailability of the STRs in 
October 2007.  In circumstances such as this, where the 
original STRs are unavailable, the Board has a heightened 
duty to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board further 
finds that VA's duty to assist includes affording the Veteran 
a VA examination, as explained in the REMAND section below.  

II.  New and Material Evidence to Reopen the Claim

It appears that a portion of the Veteran's claim file is 
currently missing, but VA was able to determine that he was 
previously denied service connection for intervertebral disc 
syndrome sometime prior to May 1998, when the his claims file 
was transferred from the Anchorage RO to the Records 
Management Center (RMC).  The RO reconstructed the Veteran's 
claims file pursuant to the directives of the Manual M21-1, 
Part II, 3.13 (Change 35).  The Board notes that the current 
provisions pertaining to locating missing claims files are 
located in the M21-1MR, Part III, Subpart ii, Chapter 4, 
Section D.  Based on its electronic files, the RO determined 
that the Veteran's claim was previously denied on the basis 
that the evidence failed to show that his back disorder was 
related to military service, that the Veteran failed to file 
a timely appeal, and the previous denial became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

In February 2006, the Veteran filed a request to reopen his 
claim for service connection for intervertebral disc 
syndrome.  The claim was denied in an August 2006 rating 
action that is the subject of the instant appeal.  

Based on the procedural history outlined above, the issue for 
consideration with respect to the Veteran's claims is whether 
new and material evidence has been received to reopen the 
claim.  

It appears that the RO did not address the intervertebral 
disc syndrome claim on the merits in its August 2006 rating 
action.  However, the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the 
manner in which the RO characterized the issue, the initial 
question before the Board is whether new and material 
evidence has been presented.  

Effective from August 29, 2001, "new" evidence is defined 
as evidence not previously submitted to agency decision-
makers.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under section 5108.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(eliminating the previous requirement of a well-grounded 
claim).

Because the Veteran's original claims file is missing, the 
evidence of record at the time of the last final rating 
decision denying the Veteran's claim of entitlement to 
service connection for intervertebral disc syndrome is 
unknown.  As noted above, however, based upon its electronic 
records the RO determined that the claim was previously 
denied because the evidence did not show that the Veteran's 
back disorder was related to military service.  

Evidence added to the record since the time of the last final 
denial includes the Veteran's medical records from his time 
in the Reserve, an August 1975 separation examination report, 
and private treatment records from Dr. G.L.S.  The August 
1975 separation examination report specifically notes that 
the Veteran had occasional low back pain that he treated with 
aspirin.  In addition, his Reserve records show complaints of 
recurrent back pain in October 1978, August 1979, May 1980, 
and November 1999, among other dates.    

Applying the reasonable doubt doctrine in the Veteran's 
favor, the Board finds that the evidence added to the record 
since the previous denial constitutes new and material 
evidence.  It shows that the Veteran's back pain began during 
active service and continued after separation, possibly 
establishing a relationship between the current back disorder 
and military service, which is an unestablished fact 
necessary to substantiate the claim.  Further, it is not 
redundant as far as the Board can determine, because the 
Veteran's previous records are missing.  Finally, it does 
raise a reasonable possibility of substantiating the 
intervertebral disc syndrome claim.  Therefore, the Board 
finds that the criteria under 38 C.F.R. § 3.156(a) have been 
satisfied, and the claim is reopened.  

The Board will address the underlying issue of entitlement to 
service connection for intervertebral disc syndrome in the 
REMAND portion of this decision.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for intervertebral disc 
syndrome is reopened and, to this extent only, the appeal is 
granted.


REMAND

The Board is of the opinion that VA's duty to assist includes 
affording the Veteran a VA examination under the facts and 
circumstances of this case.  

VA will provide a medical examination which includes a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  38 U.S.C.A. §5103A(d)(2).  

In this case, the Veteran's August 1975 separation 
examination report shows that he had experienced recurrent 
back pain during active service.  Moreover, his post-service 
Reserve records show that he continued to have back pain, 
reporting back pain as early as 1978, and fairly consistently 
through the years until the present.  In any case, the fact 
that the Veteran is competent to state that he has 
experienced problems with his back since active service, 
along with documented back pain during service and fairly 
closely following separation from service, demonstrate the 
need for a VA nexus examination pursuant to 38 U.S.C.A. 
§5103A(d)(2).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule an examination by a physician 
knowledgeable in orthopedics to determine 
whether any current back disorder is 
causally related to active service.  Any and 
all studies deemed necessary, including X-
rays, should be completed.  The claims file, 
including a copy of this Remand, must be 
made available to the examiner for review in 
conjunction with the examination, and the 
examination report should reflect such 
review.  

a.  The examiner should be requested to 
provide an opinion as to whether it is at 
least as likely as not (i.e., to a degree 
of probability of 50 percent or more), or 
unlikely (i.e., a probability of less 
than 50 percent) that any current back 
disorder is causally related to the 
Veteran's active military service, and 
specifically to the back pain documented 
in the August 1975 separation examination 
and any history of injury provided by the 
Veteran. 

b.  Note: The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

c.  If any opinion and supporting 
rationale cannot be provided without 
invoking processes relating to guesses or 
judgment based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the report, and explain why 
this is so.

2.  Upon completion of the above, 
readjudicate the issue of entitlement to 
service connection for intervertebral disc 
syndrome and consider all evidence 
received since issuance of the SOC.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished an 
appropriate SOC and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


